Tiib Court held that the filing of the appeal bond Avithin five days from tho date of the entering of the appeal, Avas necessary to give this Court jurisdiction of tho cause. The case of Climie v. Odell, to which counsel had referred on the argument of the motion, was an appeal from a Justice’s Court, in which the Circuit Courts have power, on cause shoAvn, to permit an appeal to be entered, in cases where the statute had not been complied with; and in such cases, where there Avas a discretionary power in the appellate court to permit the appeal to be entered, the parties might reach the same result by stipulation. There is no such discretion in this Court on appeals under the water-craft act; and tho appeal must be dismissed for want of jurisdiction.
Appeal dismissed.